        Case 4:19-cv-03161-YGR Document 91 Filed 07/23/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES

 Date: 7/23/2021               Time: 2:05pm-3:44pm          Judge: YVONNE
                                                            GONZALEZ ROGERS
 Case No.: 19-cv-03161-YGR     Case Name: Impinj, Inc. v. NXP USA, Inc.

Attorney for Plaintiff: Ramsey Al-Salam
Attorney for Defendant: David Witcoff; Kaitlin Crowder, Yury Kalish

 Deputy Clerk: Frances Stone                      Court Reporter: Diane Skillman


                          PROCEEDINGS
CLAIM CONSTRUCTION HEARING HELD VIA ZOOM WEBINAR VIDEOCONFERENCE

Court sets a Case Management Conference for 9/20/2021 at 2:00pm via Zoom Webinar.
Updated Joint Statement filed by 9/13/2021.
